Appeal from an order of the .Supreme Court, Westchester County, dated February 8, 1968, which, upon motion to vacate the default judgment of foreclosure herein and the foreclosure sale, conditionaEy granted plaintiff leave to proceed with the action. Appeal dismissed insofar as it was purportedly taken by defendant Harold Monahan, without costs. Order affirmed as to the other appeEants, without costs. Harold Monahan died before this action was commenced. (Cf. Chimenti v. Hertz Corp., 25 A D 2d 562.) The interest of the Monahans in the subject realty had been *752vested in defendant Filomena Monahan at the time the action was brought, Brennan, Acting P. J., Rabin, Hopkins, Benjamin and Martuseello, JJ., concur.